Title: From Thomas Jefferson to Robert Robertson, 24 August 1786
From: Jefferson, Thomas
To: Robertson, Robert



Sir
Paris Aug. 24. 1786.

Mr. Limozin having been so kind as to write to me on your subject, I consulted with an advocate here, and informed Mr. Limozin by letter of the 19th. inst. that an application from him  to the Admiralty was thought the most adviseable measure; and that the admiralty would probably put him into possession of your father’s property. It will then be in his power to pay your reasonable expences. Matters of this kind belonging altogether to Mr. Barclay and the Consular department, I can only advise, having myself no authority to require any thing from the government.
I have the honour to be Sir Your most obedient humble servt.,

Th: Jefferson

